Exhibit 10.3

 

Saks Incorporated

Restricted Stock Agreement

«Date of Agreement»

This is a Restricted Stock Agreement (the “Agreement”) between Saks Incorporated
(the “Company”) and the individual who has executed this Restricted Stock
Agreement above the signature line “Signature of Award Holder” (the “Award
Holder”). This Agreement is made pursuant to the Company’s 2009 Long-Term
Incentive Plan (the “Plan”). Capitalized terms used but not defined in this
Agreement have the same definitions ascribed to such terms in the Plan.

Terms and Conditions

The Company and the Award Holder agree as follows:

1. Restricted Stock Awards. For any Restricted Stock Awards made to the Award
Holder ( collectively, the “Restricted Stock.”) pursuant to Section 8 of the
Plan, this Agreement, the Plan, and each Award Supplement (defined below) to
this Agreement will govern. Each Restricted Stock Award will be evidenced by a
Supplement to Restricted Stock Agreement to be attached to this Agreement from
time to time (each an “Award Supplement” and together the “Award Supplements”).
Award Supplements will indicate the number of shares of Restricted Stock awarded
to the Award Holder, the applicable vesting schedule and any additional
restrictions that are applicable to the Restricted Stock awarded.

2. Restrictions; Forfeiture.

(a) Each Restricted Stock Award is subject to each of the following restrictions
until the vesting conditions described on the applicable Award Supplement have
been satisfied or the restrictions have otherwise expired or been terminated.
Failure to satisfy the vesting conditions by the times specified on the Award
Supplement will result in the forfeiture of the number of shares of unvested
Restricted Stock specified on the Award Supplement. Unvested Restricted Stock
may not be sold, transferred, exchanged, assigned, pledged, hypothecated, or
otherwise encumbered. If the Award Holder’s employment with the Company or any
affiliate terminates for any reason other than as provided in subparagraphs (b),
(c) or (d) of paragraph 3 of this Agreement, then the Award Holder will forfeit
all of the Award Holder’s right, title, and interest in and to the then-unvested
shares of Restricted Stock as of the date of employment termination, and the
unvested Restricted Stock will revert to the Company immediately following the
event of forfeiture.

(b) The Award Holder will forfeit all Restricted Stock if (i) in the opinion of
the Committee, the Award Holder, without the written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee, or otherwise, in any business or activity
competitive with the business conducted by the Company or any of its
subsidiaries, or (ii) the Award Holder performs any act or engages in any
activity that in the opinion of the Committee is in conflict with or adverse to
the interest of the Company or any of its subsidiaries. The restrictions imposed
by this paragraph will apply to all shares of the Common Stock and any other
securities issued with respect to Restricted Stock in connection with any
merger, reorganization, consolidation,

recapitalization, stock dividend, or other change in corporate structure
affecting the Common Stock.

(c) If within six months following the Award Holder’s termination of employment,
the Award Holder, without the written consent of the Company, engages directly
or indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee, or otherwise in any business or activity determined by the
Committee to be competitive with any business or activity conducted by the
Company or any of its subsidiaries, the Award Holder shall pay to the Company an
amount in cash equal to the value (determined as of the date of vesting) of any
Restricted Stock Awards that vested on or after, or within six months prior to,
the Award Holder’s termination of employment.

3. Expiration and Termination of Restrictions. The restrictions imposed by
paragraph 2 of this Agreement on each Restricted Stock Award will expire on the
earliest to occur of the following (the period prior to the expiration of such
restrictions being the “Restricted Period”):

(a) upon the passage of time or upon the achievement of performance objectives
or upon both the passage or time and the achievement of performance objectives,
as provided in the applicable Award Supplement;

(b) on the date of termination of the Award Holder’s employment by reason of
death, disability, or retirement at age 65 (in the case of disability, as
determined by the Company), but only to the extent the Restricted Stock has been
earned under the applicable performance objectives as determined by the
Committee as of the date of termination (ignoring for this purpose all
passage-of-time requirements);

(c) upon the occurrence of a Change in Control and the termination of the Award
Holder’s employment in the circumstances described in Section 37(b) of the Plan;
or

(d) otherwise in accordance with any written agreement between the Company
(signed by the Company’s Executive Vice President, Human Resources) and the
Award Holder that expressly provides for the expiration or termination of such
restrictions.

4. Change of Control. The Award Holder’s rights upon a Change of Control are set
forth in Section 37 of the Plan.

5. Delivery of Restricted Stock. All Restricted Stock will be registered in the
name of the Award Holder as soon as practicable following the dates of the
Restricted Stock Award, and all Restricted Stock will be held by the Company in
accordance with the Plan during the Restricted Period in certificated or
uncertificated form. Certificates for the Restricted Stock for which the
Restricted Period has ended will be delivered to the Award Holder or the Award
Holder’s designee upon request.

6. Voting and Dividend Rights. Subject to the next sentences, the Award Holder,
as beneficial owner of the Restricted Stock, has full voting and dividend rights
with respect to the Restricted Stock during and after the Restricted Period.
During the Restricted Period the Award Holder may not assign or pledge voting
rights or dividend rights. During the Restricted Period the Company will
withhold dividends paid by the Company with respect to the Restricted Stock and




--------------------------------------------------------------------------------

will not pay the dividends to the Award Holder, and the Award Holder will have
no right to receive any dividends paid by the Company with respect to the
Restricted Stock until the Restricted Period applicable to the Restricted Stock
ends and the Company has delivered the Restricted Stock to the Award Holder as
provided in paragraph 4 of this Agreement. If the Award Holder forfeits any
Restricted Stock in accordance with paragraph 2 of this Agreement, the Award
Holder’s rights as a beneficial owner of the Restricted Stock, and all of the
Award Holder’s interest therein, will immediately terminate, and the Award
Holder will not be entitled to payment of past or future dividends or any other
right or benefit with respect to the forfeited Restricted Stock. If for any
reason the Award Holder receives dividends with respect to the forfeited
Restricted Stock after forfeiture, the Award Holder will repay to the Company an
amount equal to the dividends received.

7. No Right to Continued Employment or Service. The Award Holder acknowledges
the provisions set forth in Section 18 of the Plan.

8. 83(b) Election. The Award Holder may make an election to be taxed upon an
award of Restricted Stock under Section 83(b) of the Internal Revenue Code of
1986, as amended, by making an appropriate election with the Internal Revenue
Service within thirty days after the date of the award and by otherwise
complying with applicable requirements.

9. Tax Withholding. The Award Holder acknowledges the tax withholding
requirements described in Section 19 of the Plan.

10. The Plan Controls. This Agreement does not undertake to express all
conditions, terms and provisions of the Plan. The grant of the Restricted Stock
is subject in all respects to all of the requirements (including, without
limitation, tax withholding), restrictions, limitations and other terms and
provisions of the Plan, which, by this reference, are incorporated herein to the
same extent as if copied verbatim. This Agreement will be governed by and
construed in accordance with the Plan. If any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement occurs, the
provisions of the Plan will be controlling and determinative.

11. Severability. If any one or more of the provisions contained in this
Agreement or in any Award Supplement are invalid, illegal or unenforceable, the
other provisions of this Agreement or the Award Supplement, as the case may be,
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street, 4th Floor

New York, NY 10017

Attn: Sr. Stock Plan Administrator

or any other address designated by the Company in a written notice to the Award
Holder. Notices to the Award Holder will

be directed to the address of the Award Holder then currently on file with the
Company, or at any other address given by the Award Holder in a written notice
to the Company.

 

Saks Incorporated By:   /S/    CHRISTINE A. MORENA

Christine A. Morena

Executive Vice President

Corporate Human Resources

«Name»

Name of Award Holder

   Signature of Award Holder


 

2